Case 8:16-cv-00795-JFW-JEM Document 190 Filed 06/11/21 Page 1 of 2 Page ID #:3931



   1                                                                            JS6
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11    Reflex Media, Inc.,         )        Case No. SACV 16-795-JFW (JEMx)
                                   )
 12                  Plaintiff,    )        JUDGMENT
                                   )
 13         v.                     )
                                   )
 14    Gregory Chan, et al.,       )
                                   )
 15                  Defendant.    )
       ___________________________ )
 16
 17         The Court, on June 4, 2021, having granted Plaintiffs
 18    Reflex Media, Inc.'s ("Reflex") and Clover8 Investments PTE,
 19    Ltd.'s ("Clover8") Motion for Summary Judgment against
 20    Apiriliaco Limited ("Apiriliaco") based on its determination
 21    that there was no genuine issue as to any material fact and
 22    that Reflex and Clover8 were entitled to judgment as a matter
 23    of law,
 24         IT IS NOW, THEREFORE, HEREBY ORDERED, ADJUDGED AND
 25    DECREED, THAT:
 26         1.   Plaintiffs Reflex and Clover8 shall have judgment in
 27    their favor and against Defendant Apiriliaco in the amount of
 28    $250,000; and
Case 8:16-cv-00795-JFW-JEM Document 190 Filed 06/11/21 Page 2 of 2 Page ID #:3932
